                                         Case 3:20-cv-00734-WHA Document 230 Filed 02/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABY’S BAGS, LLC,                                  Case No. 20-cv-00734-WHA (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 225
                                  10     MERCARI, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This order rules on the issues raised in the joint discovery letter brief at ECF No. 225.

                                  14          With respect to Mercari’s RFPs 17, 18 and 19, the Court agrees they seek relevant and

                                  15   proportional discovery and overrules every objection other than privilege and work product.

                                  16   Gaby’s Bags’ procedural arguments do not make any sense. It is irrelevant that the Court’s order

                                  17   at ECF No. 222 did not order the parties to meet and confer about RFP 17. The Court’s order at

                                  18   ECF No. 144 did not endorse objections it did not rule on because the points were not argued. The

                                  19   main text of Gaby’s Bags’ section of the letter brief does not defend its RFP responses on the

                                  20   merits, and the Court ignores Gaby’s Bags’ unreadable footnotes that violate Civil Local Rule 3-

                                  21   4(c)(2). The Court orders Gaby’s Bags to produce documents responsive to RFPs 17-19 by

                                  22   February 26, 2021, which Gaby’s Bags said at the hearing it could do.

                                  23          The Court orders Gaby’s Bags to produce extracted text files and metadata for its prior

                                  24   production by February 17, 2021, which Gaby’s Bags represented at the hearing it could do.

                                  25          As for Mercari’s requests for its costs and fees, the Court’s Discovery Standing Order

                                  26   provides that “[n]o motion for sanctions may be filed until after the moving party has complied

                                  27   with the requirements above” concerning discovery letter briefs. And “[m]otions for sanctions

                                  28   shall be filed separately, pursuant to Federal Rule 37 and Civil Local Rules 7 and 37-4.”
                                         Case 3:20-cv-00734-WHA Document 230 Filed 02/09/21 Page 2 of 2




                                   1          Based on the discussion at the hearing, the Court also orders Gaby’s Bags and Mercari to

                                   2   tell each other in writing by February 12, 2021 what custodial sources each company searched in

                                   3   responding to requests for production.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: February 9, 2021

                                   7
                                                                                                 THOMAS S. HIXSON
                                   8                                                             United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
